On Friday, the 8th day of February, 1895, before the supreme court of the state of Kansas, in session at the supreme-court room in the city of Topeka, the following proceeding was had, and remains of record at page 63 of Journal “ W” of said court:
“The Union Pacific Town-Site Company, Plaintiff in Error, v. “Page & Greenfield, Defendants in Error.
“Now comes on for decision the motion for a rehearing of this cause; and thereupon it is ordered that the said motion *372be allowed; that the judgment of reversal heretofore entered be vacated and set aside, and that this cause be remanded with the order to enter judgment, with the consent of the plaintiffs below, for $725.75, the claim for which amount was undisputed on the trial, with interest thereon from August 29, 1887, at the rate of 7 per cent, per annum, and that the judgment be affirmed for that amount, and for costs. It is further ordered, that the costs of this case in this court, taxed at $ — , be equally divided between the parties, plaintiff in error and defendants in error, and hereof let execution issue.”